     Case 3:20-cv-00515-MMD-WGC Document 19 Filed 10/15/20 Page 1 of 6


 1   STEVEN B. WOLFSON
     Clark County District Attorney
 2   MARY-ANNE MILLER
     County Counsel
 3   NSB #001419
     500 S. Grand Central Parkway
 4   Las Vegas, NV 89106
     702.455.2164
 5   Mary-Anne.Miller@ClarkCountyDA.com
      Attorneys for Defendant Joseph P. Gloria,
 6    Clark County Registrar of Voters
 7                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 8

 9   PROTECT OUR GIRLS, a Committee for                Case No.: 3:20-cv-00515-MMD-WGC
     Political Action (PAC) Advocating Passage, and
10   MELISSA CLEMENT, an individual,
                                                       DEFENDANT JOSEPH P.
11                             Plaintiffs,             GLORIA’S ANSWER TO
                                                       PLAINTIFFS’ COMPLAINT
12                vs.

13   BARBARA CEGAVSKE in her official capacity
     as Nevada Secretary of State, JOSEPH P.
14   GLORIA in his official capacity as Clark County
     Registrar of Voters, DEANNA SPIKULA in her
15   official capacity as Washoe County Registrar of
     Voters, KRISTINA JAKEMAN in her official
16   capacity as Elko County Clerk, SADIE
     SULLIVAN in her official capacity as Lander
17   County Clerk, LACEY DONALSON in her
     official capacity as Pershing County Clerk-
18   Treasurer, VANESSA STEVENS in her official
     capacity as Storey County Clerk-Treasurer,
19   NICHOLE BALDWIN in her capacity as White
     Pine County Clerk, SANDRA MERLINO in her
20   official capacity as Nye County Clerk TAMMI
     RAE SPERO in her official capacity as
21
     Humboldt County Clerk, KATHY LEWIS in her
     official capacity as Douglas County clerk-
22
     Treasurer, LINDA ROTHERY in her official
     capacity as Churchill County Clerk-Treasurer,
     LACINDA ELGSN in her official capacity as
23   Esmeralda County Clerk, LISA HOEHNA in her
     official capacity as Eureka County Clerk,
24   CHRISTOPHER NEPPER in his official
     capacity as Mineral county Clerk-Treasurer
25   NIKKI BRYAN in her official capacity as Lyon
     County Clerk-Treasurer, and Aubrey Rowlatt in
26   her official capacity as Carson city Clerk-
     Recorder,
27
                               Defendants.
28
     Case 3:20-cv-00515-MMD-WGC Document 19 Filed 10/15/20 Page 2 of 6


 1          Comes now Defendant Joseph P. Gloria, Registrar of Voters for Clark County, by and
 2   through his counsel, Steven B. Wolfman, District Attorney, by Mary-Anne Miller, County
 3   Counsel and, as an Answer to the Complaint on file herein, admits, denies and pleads further
 4   as follows:
 5          Nature of the Action
 6          1.        This Defendant admits the allegations made in Paragraph 1 -3 of the Complaint
 7   on file herein.
 8          Parties
 9          2.        This Defendant is without sufficient information or belief upon which to form a
10   basis for responding to the allegations made in Paragraphs 4 and 5 of the Complaint on file
11   herein, and on that basis denies each and every allegation contained therein.
12          3.        This Defendant admits the allegations contained in Paragraphs 6 – 22 of the
13   Complaint on file herein.
14          Jurisdiction and Venue
15          4.        This Defendant admits the allegations contained in Paragraphs 23-25 of the
16   Complaint on file herein.
17          5.        This Defendant is without sufficient information or belief upon which to form a
18   basis for responding to the allegations made in Paragraphs 26 and 27 of the Complaint on file
19   herein, and on that basis denies each and every allegation contained therein.
20          Factual Background
21          A.        The Initiative
22          6.        This Defendant admits the allegations contained in Paragraphs 28-30 of the
23   Complaint on file herein.
24          B.        The Covid-19 Pandemic
25          7.        This Defendant is without sufficient information or belief upon which to form a
26   basis for responding to the allegations made in Paragraphs 31 - 40 of the Complaint on file
27   herein, and on that basis denies each and every allegation contained therein.
28
     Case 3:20-cv-00515-MMD-WGC Document 19 Filed 10/15/20 Page 3 of 6


 1          8      This Defendant is without sufficient information or belief upon which to form a
 2   basis for responding to the allegations made in Paragraphs 31 - 40 of the Complaint on file
 3   herein, and on that basis denies each and every allegation contained therein.C. Signature
 4   gathering during the Pandemic
 5          9.     This Defendant is without sufficient information or belief upon which to form a
 6   basis for responding to the allegations made in Paragraphs 50-54 of the Complaint on file
 7   herein, and on that basis denies each and every allegation contained therein.
 8          D.     Nevada and Other States Have Taken Action
 9          10.    This Defendant admits the allegations contained in Paragraphs 55-58 of the
10   Complaint on file herein.
11          11.    This Defendant is without sufficient information or belief upon which to form a
12   basis for responding to the allegations made in Paragraphs 59-64 of the Complaint on file
13   herein, and on that basis denies each and every allegation contained therein.
14          E.     Nevada Secretary of State and the Initiative
15          12.    This Defendant is without sufficient information or belief upon which to form a
16   basis for responding to the allegations made in Paragraphs 65-66 of the Complaint on file
17   herein, and on that basis denies each and every allegation contained therein.
18          13.    This Defendant notes that Paragraph 67of Plaintiffs’ Complaint contains legal
19   arguments that do not require a response.
20          CLAIM 1:
21          14.    This Defendant realleges and incorporates by reference his responses to all prior
22   paragraphs of Plaintiff’s Complaint in answer to Paragraph 68 of Plaintiffs’ Complaint.
23          15.    This Defendant notes that Paragraph 69 of Plaintiffs’ Complaint contains legal
24   arguments that do not require a response.
25          16.    This Defendant denies the allegations contained in Paragraphs 70-75 of
26   Plaintiffs’ Complaint.
27   ...
28   ...
     Case 3:20-cv-00515-MMD-WGC Document 19 Filed 10/15/20 Page 4 of 6


 1         CLAIM 2:
 2         17.    This Defendant realleges and incorporates by reference his responses to all prior
 3   paragraphs of Plaintiff’s Complaint in answer to Paragraph 76 of Plaintiffs’ Complaint.
 4         18.    This Defendant notes that Paragraphs 77-78 of Plaintiffs’ Complaint contains
 5   legal arguments that do not require a response.
 6         19.    This Defendant denies the allegations contained in Paragraphs 79-84 of
 7   Plaintiffs’ Complaint.
 8         CLAIM 3:
 9         20.    This Defendant realleges and incorporates by reference his responses to all prior
10   paragraphs of Plaintiff’s Complaint in answer to Paragraph 85 of Plaintiffs’ Complaint.
11         21.    This Defendant notes that Paragraph 86 of Plaintiffs’ Complaint contains legal
12   arguments that do not require a response.
13         22.    This Defendant denies the allegations contained in Paragraphs 87-92 of
14   Plaintiffs’ Complaint.
15         CLAIM 4:
16         23.    This Defendant realleges and incorporates by reference his responses to all prior
17   paragraphs of Plaintiff’s Complaint in answer to Paragraph 93 of Plaintiffs’ Complaint.
18         24.    This Defendant notes that Paragraph 94 of Plaintiffs’ Complaint contains legal
19   arguments that do not require a response.
20         25.    This Defendant denies the allegations contained in Paragraphs 95-100 of
21   Plaintiffs’ Complaint.
22         CLAIM 5:
23         26.    This Defendant realleges and incorporates by reference his responses to all prior
24   paragraphs of Plaintiff’s Complaint in answer to Paragraph 101 of Plaintiffs’ Complaint.
25         27.    This Defendant notes that Paragraph 102 of Plaintiffs’ Complaint contains legal
26   arguments that do not require a response.
27         28.    This Defendant denies the allegations contained in Paragraphs 103-108 of
28   Plaintiffs’ Complaint.
     Case 3:20-cv-00515-MMD-WGC Document 19 Filed 10/15/20 Page 5 of 6


 1          CLAIM 6:
 2          29.    This Defendant realleges and incorporates by reference his responses to all prior
 3   paragraphs of Plaintiff’s Complaint in answer to Paragraph 109 of Plaintiffs’ Complaint.
 4          30.    This Defendant notes that Paragraph 110 of Plaintiffs’ Complaint contains legal
 5   arguments that do not require a response.
 6          31.    This Defendant denies the allegations contained in Paragraphs 111-116 of
 7   Plaintiffs’ Complaint.
 8                               FIRST AFFIRMATIVE DEFENSE
 9          The Complaint fails to state a valid claim for relief against this Defendant.,
10                             SECOND AFFIRMATIVE DEFENSE
11          Plaintiffs failed to take timely action to assert the claims in this Complaint, and relief
12   should be barred on grounds of equity.
13                               THIRD AFFIRMATIVE DEFENSE
14          The damages claimed in this Complaint are not caused by this Defendant, and relief
15   should not be ordered against him for the actions of others.
16                             FOURTH AFFIRMATIVE DEFENSE
17          This Defendant is entitled to qualified immunity for the claims asserted in the
18   Complaint.
19                            FURTHER AFFIRMATIVE DEFENSES
20          This Defendant reserves the right to amend his answer to allege affirmative defenses if
21   subsequent investigation so warrant.
22          WHEREFORE, this Defendant prays that:
23          1.     Plaintiffs be awarded none of the relief sought in their complaint;
24          2.     This Defendant be awarded its costs and fees incurred in the defense of this
25   action; and
26

27   ...
28   ...
     Case 3:20-cv-00515-MMD-WGC Document 19 Filed 10/15/20 Page 6 of 6


 1          3.     This Defendant be awarded such other and further relief as to this Court seems
 2   warranted.
 3          DATED this 15th day of October, 2020.
 4                                             STEVEN B. WOLFSON
                                               DISTRICT ATTORNEY
 5

 6                                             By:    /s/ Mary-Anne Miller
                                                      MARY-ANNE MILLER
 7                                                    County Counsel
                                                      State Bar No. 001419
 8                                                    500 South Grand Central Pkwy. 5th Flr.
                                                      Las Vegas, Nevada 89155-2215
 9                                                    Mary-Anne.Miller@clarkcountyda.com
                                                      Attorneys for Defendant Joseph P. Gloria,
10                                                      Clark County Registrar of Voters

11

12                                  CERTIFICATE OF SERVICE

13          I certify that I am an employee of the Office of the Clark County District Attorney

14   and that on this 15th day of October, 2020, I served a true and correct copy of the foregoing

15   Defendant Joseph P. Gloria’s Answer To Plaintiffs’ Complaint by U.S. District Court

16   CM/ECF Electronic Filing to:

17   David Omara, Esq.                                  Brian R. Hardy, Esq.
     david@omaralaw.net                                 bhardy@maclaw.com
18   Attorneys for Plaintiffs                           Attorney for Defendants
     Protect Our Girls                                  Nichole Baldwin - White Pine County
19   Melissa Clement                                    Clerk, Nikki A. Bryan – Lyon County Clerk
                                                        Treasurer, Lacey Donaldson – Pershing
20   Herbert Kaplan, Esq.                               County Clerk Treasurer, Lisa Hoehna –
     hkaplan@da.washoecounty.us                         Eureka County Clerk, Kristina Jakeman –
21   Attorney for Defendant                             Elko County Clerk, Kathy Lewis –
     Deanna Spikula – Washoe County                     Douglas County Clerk Treasurer,
22                                                      Lisa Lloyd – Lincoln County Clerk,
     Register of Voters                                 Sandra Merlino – Nye County Clerk,
23                                                      Linda Rothery – Churchill County Clerk
     K. Kevin Benson                                    Treasurer, Tammi Rae Spero – Humboldt
24   kevin@bensonlawnv.com                              County Clerk, Vanessa Stevens – Storey
                                                        County Clerk Treasurer, Sadie Sullivan –
     Attorney for Intervenor Defendant                  Lander County Clerk
25   Nevada Resort Association
26

27                                             /s/ Afeni Banks
                                               An Employee of the Clark County District
28                                             Attorney’s Office – Civil Division
